PER CURIAM.
The appellee having confessed error, as follows:



“... that failure to render judgment in American currency was an error and consents to the entry of an order remanding the proceeding for determination by the trial court as to the official rate of exchange equivalent to the Canadian judgment at the time said judgment was entered in Canada, April 26, 1979. See Huntley v. Alejandre, 139 So.2d 911 (Fla.3d D.C.A. 1962); American National Insurance Company v. de Cardenas, 181 So.2d 359 (Fla.3d D.C.A. 1965).”
the final judgment in this cause, dated February 17, 1981, be and the same is hereby reversed and set aside. This cause is hereby returned to the trial court for further proceedings.
Reversed and remanded, with directions.